Case 3:18-cv-14796-FLW-DEA Document 19 Filed 02/20/19 Page 1 of 3 PageID: 107



Keith J. Miller, Esq.
ROBINSON MILLER LLC
One Newark Center
Newark, New Jersey 07102
(973) 690-5400
kmiller@rwmlegal.com

Walter C. Carlson (admitted pro hac vice)
Kristen R. Seeger (admitted pro hac vice)
Christopher Y. Lee (admitted pro hac vice)
A. Michaela Kabat (admitted pro hac vice)
SIDLEY AUSTIN LLP
One South Dearborn
Chicago, Illinois 60603
(312) 853-7000

Attorneys for Nominal Defendant
Johnson & Johnson

                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

                                      )
MARC HIRSCHFELD,                      )
                                      )
                  Plaintiff,          )
                                      )        CIVIL NO. 3:18-cv-14796 (FLW)
      vs.                             )
                                      )
MARY C. BECKERLE, D. SCOTT DAVIS, IAN )          JOHNSON & JOHNSON’S
E.L. DAVIS, JENNIFER A. DOUDNA, ALEX  )          NOTICE OF MOTION TO
GORSKY, MARK B. McCLELLAN, ANNE M.    )                DISMISS
MULCAHY, WILLIAM D. PEREZ, CHARLES    )
PRINCE, A. EUGENE WASHINGTON, RONALD )
A. WILLIAMS,                          )
                                      )       ORAL ARGUMENT REQUESTED

                  Defendants,         )
                                      )
      and                             )
                                      )
JOHNSON & JOHNSON,                    )
                                      )
                  Nominal Defendant.  )
                                      )
Case 3:18-cv-14796-FLW-DEA Document 19 Filed 02/20/19 Page 2 of 3 PageID: 108



       PLEASE TAKE NOTICE that, on March 18, 2019, the undersigned attorneys for

nominal defendant Johnson & Johnson shall move for an Order dismissing the Complaint.

       PLEASE TAKE FURTHER NOTICE that the undersigned shall rely upon the

accompanying brief, Declaration of Debra Wong Yang, and Certification of Keith J. Miller in

support of the motion. A proposed form of Order is submitted herewith.

       PLEASE TAKE FURTHER NOTICE that oral argument is requested.



 Dated: February 20, 2019                         Respectfully Submitted,

 Walter C. Carlson                                /s/ Keith J. Miller
 Kristen R. Seeger                                Keith J. Miller, Esq.
 Christopher Y. Lee                               Robinson Miller LLC
 A. Michaela Kabat                                One Newark Center
 Sidley Austin LLP                                Newark, New Jersey 07102
 One South Dearborn                               (973) 690-5400
 Chicago, Illinois 60603                          kmiller@rwmlegal.com
 (312) 853-7000
                                                  Attorneys for Nominal Defendant
                                                  Johnson & Johnson




                                              2
Case 3:18-cv-14796-FLW-DEA Document 19 Filed 02/20/19 Page 3 of 3 PageID: 109



                               CERTIFICATION OF SERVICE

         I certify that on February 20, 2019, I caused a copy of the attached Notice of Motion and

the documents referenced therein to be served on counsel of record via the Court’s electronic

filing system.



                                                             /s/ Keith J. Miller




                                                 3
ACTIVE 239770983
